DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 was filed after the mailing date of the NOA on 08/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Berrier on 07/26/2021.
The application has been amended as follows: Claims 1, 8 and 15 are amended. Claims 7, 14 and 20 are canceled.
1.	(Currently Amended) A case model system, comprising:
a storage device configured to store case model definitions;
a processor coupled to the storage device and configured to:
	provide a case model development user interface; 
	receive a case model definition for a case model based on user interaction with the case model development interface, the case model definition defining a document hierarchy and a document permission model associated with the document hierarchy,  the 
	process the case model definition to generate a data structure that embodies the case model in a format consumable by a case management system to instantiate a case instance based on the case model and set the document level hierarchical permissions on the respective document portions of the document, wherein the case management system is configured to instantiate the case instance by, in response to submission of the case model definition, parsing data comprising the case model definition to determine runtime data structures reflecting the document hierarchy and document permission model of the case model, and setting permissions for each node by corresponding roles.  
	7.	(Canceled) 
8.	(Currently Amended) A computer program product embodied on a non-transitory computer readable storage medium and comprising instructions executable by a processor to:
store case model definitions on a storage device;
provide a case model development user interface; 
receive a case model definition for a case model based on user interaction with the case model development interface, the case model definition defining a document hierarchy and a document permission model associated with the document hierarchy,  the document hierarchy comprising document nodes corresponding to respective document portions and the document permission model comprising a hierarchy of document permission nodes defining document level hierarchical permissions for roles with respect to the respective document portions;  and 
process the case model definition to generate a data structure that embodies the case model in a format consumable by a case management system to instantiate a case instance based on the case model and set the document level hierarchical permissions on the respective document portions of the document, wherein the case instance is instantiated by, in response to submission of the case model definition, parsing data comprising the case model definition to determine runtime data structures reflecting the document hierarchy and document permission model of the case model, and setting permissions for each node by corresponding roles.  
	14.	(Canceled) 

storing case model definitions on a storage device;
providing a case model development user interface; 
receiving a case model definition for a case model based on user interaction with the case model development interface, the case model definition defining a document hierarchy and a document permission model associated with the document hierarchy,  the document hierarchy comprising document nodes corresponding to respective document portions and the document permission model comprising a hierarchy of document permission nodes defining document level hierarchical permissions for roles with respect to the respective document portions; and 
processing the case model definition to generate a data structure that embodies the case model in a format consumable by a case management system to instantiate a case instance based on the case model and set the document level hierarchical permissions on the respective document portions of the document, wherein the case instance is instantiated by, in response to submission of the case model definition, parsing data comprising the case model definition to determine runtime data structures reflecting the document hierarchy and document permission model of the case model, and setting permissions for each node by corresponding roles.  
	20.	(Canceled) 
Allowable Subject Matter
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of the case management system being configured to instantiate the case instance by parsing data comprising the case model definition to determine runtime data structures reflecting the document hierarchy and document permission model of the case model, and setting permissions for each node by corresponding roles. 
The prior art disclosed by Gilbert teaches a method for facilitating collaboration on a project by multiple team members. A plurality of projects and a plurality of documents are stored in persistent storage of a server system. A user launches an application program that displays an 
The prior art disclosed by Thompson teaches a method in which system resources and operations are assigned to roles in a role-based access control system, and the roles are assigned to a plurality of users. An RBAC system is used to resolve the client request to perform an operation on a resource, the RBAC system using a hierarchy of the plurality of resources to determine if a user is permitted to perform the operation on a parent of the resource in the hierarchy of resources.  The RBAC system also determines if a user is permitted to perform the operation on the resource if a user group to which the user belongs to have the required access.
The prior art fails to teach the unique limitations recited above with respect to the case management system comprising the case model used to determine runtime data structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497